DETAILED ACTION
	This action is a first action on the merits. The preliminary amendment filed on March 4, 2022 has been entered. Claims 1-18 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  
This application is a CON of US application No. 16/465,835, now US Patent No. 11,268,371, filed on May 31, 2019. US Application No.16/465,835 is a 371 national stage entry of PCT No. US2017/057857 filed on October 23, 2017 which claims foreign priority to United Kingdom Patent No. GB1617804.8 filed October 21, 2016.

Information Disclosure Statement
The information disclosure statement filed on March 4, 2022 and September 8, 2022 have been considered by the Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of prior U.S. Patent No. 11,268,371. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim 1 recites the limitation of “the Earth’s surface” in line 8. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction and/or clarification is required.
Claim 8: Claim 8  recites “a first sample” in line 1.  It is unclear as to whether this is referring to the first sample as previously recite din claim 1 , from which claim 8 depends, or an entirely different “first sample”. 
Claim 11: Claim 11 recites the limitation of “the Earth’s surface” in line 7. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction and/or clarification is required.

Claims 2-7, 9-10, and 12-18 are subsumed by the previously noted rejections because of their dependence either directly or indirectly.  Appropriate corrections are required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The claims contain allowable subject matter over the closest prior art “herein Georgi, et al., US 5,571,962 (hereinafter Georgi)”, for the following reasons:
Georgi discloses a method of and system for identifying cuttings from a wellbore. The method includes collecting cuttings for measuring emissions from the cuttings to determine the original depth of the cuttings comprising the steps of: extracting a first sample of cuttings, which are smaller than a first predetermined threshold, from the drilling fluid using a drill cutting extraction unit, repeating the extracting to provide a plurality of first samples of drill cuttings that arrive at the Earth’s surface at different times, characterizing one or more formation attributes for the plurality of first samples using a sample analyzer, and for each of one or more formation attributes characterized estimating a distribution of formation attribute characterization versus depth of provenance.
Georgi does not disclose estimating a distribution of formation attribute characterization versus depth of provenance and estimating the distribution comprises solving a set of equations, including an advection-diffusion equation, which define a hydrodynamic transport within the drilling fluid of the drill cuttings characterized at step c) including the effect of diffusion and dispersion on the hydrodynamic transport.

Georgi fails to suggest alone, or in combination, the limations of “wherein estimating the distribution comprises solving a set of equations, including an advection-diffusion equation, which define a hydrodynamic transport within the drilling fluid of the drill cuttings characterized at step c) including the effect of diffusion and dispersion on the hydrodynamic transport” as recited in claim 1 and “wherein estimating the distribution comprises solving a set of equations, including an advection-diffusion equation, which define a hydrodynamic transport within the drilling fluid of the drill cuttings characterized, including the effect of diffusion and dispersion on the hydrodynamic transport” as recited in claim 11.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosure of Frangos, et al., US 2015/0226049 (hereinafter Frangos) is applicable to the claims.
Claims 1-18 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake E Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676